Title: From Benjamin Franklin to Sartine, 27 April 1779
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir
Passy April 27 1779
I am much obliged to M. deshayes, Commissaire des Classes a Cherbourg, for the Care your Excellency informs me he has taken of the poor Americans that have escaped from England and arrived at that Port. I shall desire him to send me his Account of the Expence he has already been at in relieving them, that I may discharge it; and I shall request him to continue his kind Care towards such as may hereafter come to Cherburg in the same Circumstances. I am with great Respect &c.
M. de Sartine
